DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 422-1, 422-2, and 422-3 in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because “7”, “8”, and “9” for SB1, SB2, and SB3, respectively, of WL1 in FIG. 5B appear to be a typographical error and should be amended to “P”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “last information 235” in paragraph [0033] should be amended to “last written page information 235” for consistency with paragraphs [0033]-[0034].  (Emphasis added.)    
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 21, 25-26, 30-33, and 37-39 are objected to because of the following informalities:
In claim 21, lines 14-15, “performing a subsequent binary search of sub-blocks coupled to the particular word line to determine a particular sub-block” may be amended to “performing a subsequent binary search of the group of sub-blocks coupled to the particular word line to determine the particular one of the group of sub-blocks” to follow proper antecedent basis.  (Emphasis added.)  
In claim 25, line 1, “((” may be amended to “(” to correct a typographical error.  (Emphasis added.)  
In claim 26, line 1, “wherein the last written page information” may be amended to “wherein the determined last written page information” to follow proper antecedent basis.  (Emphasis added.)  
In claim 30, lines 15-17, “a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line to determine a particular sub-block” may be amended to “the last written page of the block, performing a subsequent binary search of the plurality of sub-blocks coupled to the particular word line to determine the particular one of the plurality of sub-blocks” to follow proper antecedent basis.  (Emphasis added.)  
In claim 31, line 3, “lines;” may be amended to “lines.” to correct a punctuation error.  (Emphasis added.)  
In claim 32, line 2, “the determined last written page information” may be amended to “the last written page information” to follow proper antecedent basis.  (Emphasis added.)  
In claim 33, lines 1-2, “the determined last written page information from the at least one memory device” may be amended to “the last written page information from the at least one of the plurality of memory devices” to follow proper antecedent basis.  (Emphasis added.)  
In claim 39, lines 5-6, “determine last written page information” may be amended to “determine the last written page information” to follow proper antecedent basis.  (Emphasis added.)  
Claims (e.g., claim 37, line 1; claim 38, lines 1-2; claim 39, lines 14-15; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-32, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. US 10,977,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as shown below.

U.S. Patent No. US 10,977,186 B2
Instant Application 17/227,473
Claim 16.  An apparatus, comprising:
a system controller comprising a device interface and a host interface;
a plurality of memory devices within a plurality of channels operating independently coupled to the system controller by the device interface, 
the plurality of memory devices each comprising:
an internal controller; and
a block of memory cells comprising a plurality of sub-blocks, each sub-block comprising physical pages respectively coupled different ones of a plurality of word lines;
wherein the system controller is configured to send a single command concurrently to the respective internal controllers of the plurality of channels and the plurality of memory devices within each channel responsive to a loss of last written page information;
wherein each of the internal controllers is configured to:
responsive to receiving the command, perform an erased page check on at least some of the pages of the block to 

determine a last written page; and
provide, to the system controller, last written page information for each of the plurality of memory devices and the plurality of channels that includes an address corresponding to the last written page;
wherein the last written page information indicates whether the memory cells of the last written page are fully programmed;
wherein determining the last written page includes 

commencing a last written page search by performing a word line search for determining a particular word line using a binary search of word lines for a particular one of the plurality of sub-blocks;

wherein the binary search of the word lines includes setting a start pointer to a first word line and an end pointer to a last word line and performing the erased page check of the particular one of the plurality of sub-blocks; and

responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line to determine a particular sub-block in which the last written page of the block is located.
Claim 30.  An apparatus, comprising: 
a system controller; 

a plurality of memory devices coupled to the system controller, 


wherein at least one of the plurality of memory devices comprises: 
a block of memory cells; and 
an internal controller coupled to the block and 












configured to, 
responsive to receiving a command associated with a loss of last written page information, 

determine a last written page of the block by: 












commencing a last written page search by performing a word line search for determining a particular word line using a binary search of word lines for a particular one of a plurality of sub-blocks of the block; 

wherein the binary search of the word lines includes setting a start pointer to a first word line and an end pointer to a last word line and performing an erased page check of the particular one of the plurality of sub-blocks; and 

responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line to determine a particular sub-block in which the last written page of the block is located.


Claim 30 of the instant application is directed to an apparatus that is substantially identical to an apparatus of claim 16 of the patent, except that claim 30 of the instant application comprises additional limitations of “an internal controller coupled to the block … responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an apparatus such that, an internal controller that is coupled to a block of memory cells would be able to, responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block so that programming may resume to complete programming of a partially written page when a write abort results in the partially written page. 

U.S. Patent No. US 10,977,186 B2
Instant Application 17/227,473
Claim 16.  An apparatus, comprising: 
…
a plurality of sub-blocks, 
each sub-block comprising physical pages respectively coupled different ones of a plurality of word lines;
…
Claim 31.  The apparatus of claim 30, 

wherein each sub-block of the plurality of sub-blocks comprises physical pages respectively coupled to different ones of a plurality of word lines;


The table immediately above contains only relevant portions of claim 16 of the patent and claim 31 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 16 of the patent and claim 30 of the instant application.

Claim 31 of the instant application is directed to an apparatus that is substantially identical to an apparatus of claim 16 of the patent, except that claim 31 of the instant application comprises additional limitations of “wherein at least one of the plurality of memory devices comprises: … an internal controller coupled to the block … responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an apparatus such that, at least one of the plurality of memory devices comprises an internal controller that is coupled to a block of memory cells would be able to, responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block so that programming may resume to complete programming of a partially written page when a write abort results in the partially written page. 

U.S. Patent No. US 10,977,186 B2
Instant Application 17/227,473
Claim 16.  An apparatus, comprising: 
…
wherein each of the internal controllers is configured to:
…
determine a last written page; and
provide, to the system controller, last written page information
…
Claim 32.  The apparatus of claim 30, 

wherein the internal controller is configured to 


provide the determined last written page information to the system controller.


The table immediately above contains only relevant portions of claim 16 of the patent and claim 32 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 16 of the patent and claim 30 of the instant application.

Claim 32 of the instant application is directed to an apparatus that is substantially identical to an apparatus of claim 16 of the patent, except that claim 32 of the instant application comprises additional limitations of “an internal controller coupled to the block … responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block … provide the determined last written page information to the system controller”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an apparatus such that, an internal controller that is coupled to a block of memory cells would be able to, responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block and provide the determined last written page information to the system controller so that programming may resume to complete programming of a partially written page when a write abort results in the partially written page. 

U.S. Patent No. US 10,977,186 B2
Instant Application 17/227,473
Claim 16.  An apparatus, comprising: 
…
wherein the last written page information 
indicates whether the memory cells of the last written page are fully programmed
…
Claim 34.  The apparatus of claim 30, 

wherein data stored in the last written page comprises information which 
indicates whether memory cells of the last written page are fully programmed.


The table immediately above contains only relevant portions of claim 16 of the patent and claim 34 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 16 of the patent and claim 30 of the instant application.

Claim 34 of the instant application is directed to an apparatus that is substantially identical to an apparatus of claim 16 of the patent, except that claim 34 of the instant application comprises additional limitations of “an internal controller coupled to the block … responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block … data stored in the last written page comprises information which indicates whether memory cells of the last written page are fully programmed”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an apparatus such that, an internal controller that is coupled to a block of memory cells would be able to, responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block, where data stored in the last written page comprises information which indicates whether memory cells of the last written page are fully programmed, so that programming may resume to complete programming of a partially written page when a write abort results in the partially written page. 

U.S. Patent No. US 10,977,186 B2
Instant Application 17/227,473
Claim 17.  The apparatus of claim 16, 
wherein the last written page information includes a feature address.
Claim 36.  The apparatus of claim 30, 
wherein the last written page information includes a feature address.


The table immediately above contains only relevant portions of claim 17 of the patent and claim 36 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between claim 16 of the patent and claim 30 of the instant application.

Claim 36 of the instant application is directed to an apparatus that is substantially identical to an apparatus of claim 17 of the patent, except that claim 36 of the instant application comprises additional limitations of “an internal controller coupled to the block … responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an apparatus such that, an internal controller that is coupled to a block of memory cells would be able to, responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block so that programming may resume to complete programming of a partially written page when a write abort results in the partially written page. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 27, the claim recites a limitation of “the memory device is commonly coupled to a number of additional memory devices via a bus”.  (Emphasis added.)  The claim fails to comply with the written description requirement because there is no support in the specification (e.g., paragraph [0058]) of the instant application nor in the specification of the parent application (e.g., paragraph [0057]).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, the claim recites a limitation of “the memory device is commonly coupled to a number of additional memory devices via a bus”.  (Emphasis added.)  The term “commonly coupled” in claim 27 is a relative term which renders the claim indefinite. The term “commonly coupled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear when the coupling of the memory device to the number of the additional memory devices via the bus is considered to be “common”.  For example, the specification (e.g., paragraph [0058]) of the instant application nor in the specification of the parent application (e.g., paragraph [0057]) does not describe how frequent or often must the coupling of the memory device to the number of the additional memory devices via the bus be in order for the coupling to be “common”.  For examination, the office action interprets the limitation to be “the memory device is coupled to a number of additional memory devices via a bus”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 27-30, 34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2019/0108090 A1), hereinafter “Shen”, in view of Aso (US 2013/0304972 A1), hereinafter “Aso”.

Regarding claim 21, Shen teaches: 
A memory device, comprising:  
a plurality of memory units; and (FIGs. 1-2; “[0032] … Memory device 100 includes one or more memory die 108 [memory units]”)
an internal controller coupled to the plurality of memory units and configured to:  (FIGs. 1-3; “[0032] … In some systems, a Controller 122 [internal controller] is included in the same memory device, such as memory device 100 (e.g., a removable storage card) as the one or more memory die 108 [memory units]”)
receive a command associated with a power loss event; and  (FIGs. 1-3; “[0109] … The method may include determining that a power loss [power loss event] has occurred and in response initiating [command] the determining the condition of the most recently written portion of the non-volatile memory as a partially written condition.”)
responsive to receiving the command, perform a last written page search to determine last written page information of the memory device;  (FIGs. 1-3; “[0032] FIG. 2 is a functional block diagram of an example memory device such as the 3D stacked non-volatile memory device 100 of FIG. 1”, “[0084] When a write operation fails to complete (because of power loss or for some other reason), memory cells may be left in intermediate states that do not reflect their fully programmed states. Detecting such a partially written condition may be performed as part of a power up routine. For example, a binary search may be performed in a memory to identify the most recently written portion of the memory.”, “[0109] … The method may include determining that a power loss has occurred and in response initiating [command] the determining [last written page search] the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”)
wherein performing the last written page search comprises:  (FIGs. 1-3; “[0109] … The method may include determining that a power loss has occurred and in response initiating [command] the determining [last written page search] the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”)
commencing the last written page search by performing a word line search for determining a particular word line using a binary search of word lines for a particular one of a group of sub-blocks; wherein the binary search of the word lines includes setting a start pointer to a first word line and an end pointer to a last word line and performing an erase check of the particular one of the group of sub-blocks; and  (FIGs. 1-3, 7; [0032], “[0084] When a write operation fails to complete (because of power loss or for some other reason), memory cells may be left in intermediate states that do not reflect their fully programmed states. Detecting such a partially written condition may be performed as part of a power up routine. For example, a binary search may be performed in a memory to identify the most recently written portion of the memory.”, “[0087] … Word lines 0 to n−1 are fully written for all strings and word lines n+1 to m (last word line of block) are erased [erase check] as may be found from a binary search. Word line n of string 0 and string 1 are written while word line n of string 2 and string 3 are erased [erase check]. Thus, word line n of string 1 is the most recently written word line in block 700. It may be assumed that previously written word lines are fully written (“Good”) in this example, in some cases, there may be more than one partially written word line (e.g. where word lines are written in phases so that word line n−1 could also be in a partially written condition). Identifying the most recently written portion of a non-volatile memory may include performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion.”, “[0088] A binary search may identify a boundary between written and erased word lines of a given set of non-volatile memory cells (e.g. a block, die, bank, or other unit) by starting at a middle word line (e.g. word line m/2), performing a read, and if it is not written, looking midway between the start of the block and the middle (e.g. word line m/4). When a written word line is encountered, a binary search looks midway between the written word line and the nearest word line known to be erased (e.g. if word line m/4 is written then look half way between m/4 and m/2). Thus, the search area is cut in half at each step until a boundary is found (e.g. a written word line that is next to an erased word line).”, “[0109] … The method may include determining that a power loss has occurred and in response initiating [command] the determining [last written page search] the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”;  Note that a particular word line is word line n shown in FIG. 7.  A particular one of a group of sub-blocks is one of the word lines that are processed during a binary search performed in a memory to identify the most recently written portion of the memory, where the group of sub-blocks includes a group of strings 0 to 3.  The binary search is performed using a start pointer that points to word line 0 [first word line] and an end pointer that points to word line m [last word line], where both of these word lines are used to determine a middle word line (e.g. word line m/2).)
responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line to determine a particular sub-block in which the last written page of the block is located.  (FIGs. 1-3, 7; “[0087] FIG. 7 illustrates an example of a partially programmed block 700 that includes partially written page 702 [last written page] (e.g. a page with memory cell threshold voltages as shown in FIG. 6), as a result of a write abort. … Word lines 0 to n−1 are fully written for all strings and word lines n+1 to m (last word line of block) are erased [erase check] as may be found from a binary search. Word line n [particular word line] of string 0 and string 1 are written while word line n of string 2 and string 3 are erased [erase check]. Thus, word line n [particular word line] of string 1 is the most recently written word line in block 700. It may be assumed that previously written word lines are fully written (“Good”) in this example, in some cases, there may be more than one partially written word line (e.g. where word lines are written in phases so that word line n−1 could also be in a partially written condition). Identifying the most recently written portion of a non-volatile memory may include performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion.”;  As noted above, the particular word line is word line n shown in FIG. 7, which corresponds to the partially written page 702 [last written page] of the block 700.  A subsequent search is performed on the strings 0-3 [sub-blocks] in word line n [particular word line].  A particular sub-block in which the partially written page 702 [last written page] of the block 700 is located is string 1 in FIG. 7.)

	Shen teaches responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent search of sub-blocks coupled to the particular word line.  Nevertheless, Shen does not teach responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line.    

However, Aso teaches:
responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line.  (FIGs. 1-8; [0109], “[0110] For example, binary search [subsequent binary search] can be used to search for a last-used physical page [last written page]. As described above, a last-used physical page [last written page] represents a physical page in which the latest data has been written in the past at the time.”, “[0111] The above-mentioned binary search is a method for searching for a last-used physical page [last written page] while confirming a central physical page, for example. In a case where a physical block is composed of eight physical pages [sub-blocks] (0 to 7), for example, a physical page positioned on the center, for example, a physical page having physical page number=4 is first confirmed. When the physical page having physical page number=4 is a written physical page, it is understood that a last-used physical page [last written page] is present in a physical page after the physical page having physical page number=4. Therefore, a physical page of physical page number=6 which is positioned on the center of a range of physical page numbers=5 to 7 is confirmed. When the physical page having physical page number=6 is a written physical page, a physical page having physical page number=7 can be specified as a last-used physical page [last written page]. Thus, physical pages are narrowed down so as to search for a last-used physical page [last written page] while confirming a central physical page.”;  Note that the particular word line is a group of the physical pages [sub-blocks] (0 to 7) that includes the last-used physical page [last written page].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Aso to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a memory card of Aso having a control unit that uses a binary search to search for a last-used physical page.  Doing so with the device of Shen would provide a method which restricts performance of writing of data so that logical addresses become invariably continuous in a physical block in order to enable high-speed performance of such construction of management information.  (Aso, [0010])

Regarding claim 22, the combination of Shen teaches the memory device of claim 21.

Aso further teaches:
wherein the internal controller stores page map information.  (FIG. 1; “[0078] … logical and physical address management information [page map information] is written in the NV memory 16 depicted in FIG. 1 for every single time of writing of host data.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Aso to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a memory card of Aso having a control unit for generating logical and physical address management information that indicates a correspondence relation between a physical page address and a logical address in a writing a target physical block.  Doing so with the device of Shen would provide a method which restricts performance of writing of data so that logical addresses become invariably continuous in a physical block in order to enable high-speed performance of such construction of management information.  (Aso, [0010])

Regarding claim 23, the combination of Shen teaches the memory device of claim 21.

Shen further teaches:
wherein data stored in the last written page comprises information which indicates whether memory cells of the last written page are fully programmed.  (FIGs. 3, 9; [0028]-[0030], [0090]; “The memory device 100 includes a substrate 101. On and above the substrate are example blocks of memory cells, including BLK0 and BLK1, formed of memory cells (non-volatile storage elements)”, “An example of dynamic write abort detection compares an error rate of the most recently written page [last written page] in memory with an error rate from a fully written page that is expected to have a similar error rate … If the error rate (e.g. bit error rate, or BER) of the most recently written page(n), BER(n), is within an acceptable range of the BER of the reference page (e.g. less than or equal to K*BER(ref), where BER(ref) is the BER of the reference page) then page(n) may be considered fully programmed, while if it is outside the acceptable range (e.g. BER(n)>K*BER(ref)) then page(n) may be considered partially programmed indicating that a write abort has occurred”, “Comparison of error rates may be performed in a variety of ways, e.g. by control circuits in a controller configured to receive error rates [information] from an ECC decoder such as ECC engine 224”)

Regarding claim 34, the claimed apparatus comprises substantially the same steps or elements as those in claim 23.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 23 above.

Regarding claim 27, the combination of Shen teaches the memory device of claim 21.

Shen further teaches:
wherein the memory device is commonly coupled to a number of additional memory devices via a bus.  (FIGs. 1-3; “[0032] … Memory device 100 includes one or more memory die 108 [memory device]. … one Controller 122 will communicate with multiple memory die 108 [memory device]”; Note that FIG. 3 shows multiple memory die 108 [memory device] are commonly connected to the bus to the controller 122.)

Regarding claim 28, the combination of Shen teaches the memory device of claim 21.

Shen further teaches:
wherein the plurality of memory units comprise respective memory dice.  (FIGs. 1-2; “[0032] … Memory device 100 includes one or more memory die 108 [memory units]”)

Regarding claim 29, the combination of Shen teaches the memory device of claim 28.

Shen further teaches:
wherein the respective memory dice comprise NAND memory arrays.  (FIGs. 1-2; [0030], [0032], “[0043] By way of non-limiting example, in a three-dimensional NAND memory array, the memory elements may be coupled together to form vertical NAND strings that traverse across multiple horizontal memory device levels”)

Regarding claim 30, Shen teaches: 
An apparatus, comprising: 
a system controller;  (FIGs. 1-3; “[0045] … a flash memory Controller is a device that manages data stored on flash memory and communicates with a host [system controller], such as a computer or electronic device”)
a plurality of memory devices coupled to the system controller, wherein at least one of the plurality of memory devices comprises:  (FIGs. 1-3; “[0045] FIG. 3 is a block diagram of example memory system 100 [memory devices], depicting more details of Controller 122. … a flash memory Controller is a device that manages data stored on flash memory and communicates with a host [system controller], such as a computer or electronic device”)
a block of memory cells; and  (FIGs. 1-3; “[0030] … The memory device 100 includes a substrate 101. On and above the substrate are example blocks of memory cells”, [0032])
an internal controller coupled to the block and configured to, responsive to receiving a command associated with a loss of last written page information, determine a last written page of the block by:  (FIGs. 1-3, 7; [0030], “[0032] … In some systems, a Controller 122 [internal controller] is included in the same memory device, such as memory device 100 (e.g., a removable storage card) as the one or more memory die 108”, “[0087] FIG. 7 illustrates an example of a partially programmed block 700 that includes partially written page 702 [last written page] (e.g. a page with memory cell threshold voltages as shown in FIG. 6), as a result of a write abort”, “[0109] … The method may include determining that a power loss has occurred and in response initiating [command] the determining the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”)
commencing a last written page search by performing a word line search for determining a particular word line using a binary search of word lines for a particular one of a plurality of sub-blocks of the block;  (FIGs. 1-3, 7; [0032], “[0084] When a write operation fails to complete (because of power loss or for some other reason), memory cells may be left in intermediate states that do not reflect their fully programmed states. Detecting such a partially written condition may be performed as part of a power up routine. For example, a binary search may be performed in a memory to identify the most recently written portion of the memory.”, “[0087] … Word lines 0 to n−1 are fully written for all strings and word lines n+1 to m (last word line of block) are erased as may be found from a binary search. Word line n of string 0 and string 1 are written while word line n of string 2 and string 3 are erased. Thus, word line n of string 1 is the most recently written word line in block 700. It may be assumed that previously written word lines are fully written (“Good”) in this example, in some cases, there may be more than one partially written word line (e.g. where word lines are written in phases so that word line n−1 could also be in a partially written condition). Identifying the most recently written portion of a non-volatile memory may include performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion.”, “[0088] A binary search may identify a boundary between written and erased word lines of a given set of non-volatile memory cells (e.g. a block, die, bank, or other unit) by starting at a middle word line (e.g. word line m/2), performing a read, and if it is not written, looking midway between the start of the block and the middle (e.g. word line m/4). When a written word line is encountered, a binary search looks midway between the written word line and the nearest word line known to be erased (e.g. if word line m/4 is written then look half way between m/4 and m/2). Thus, the search area is cut in half at each step until a boundary is found (e.g. a written word line that is next to an erased word line).”, “[0109] … The method may include determining that a power loss has occurred and in response initiating [command] the determining [last written page search] the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”;  Note that a particular word line is word line n shown in FIG. 7.  A particular one of a plurality of sub-blocks is one of the word lines that are processed during a binary search performed in a memory to identify the most recently written portion of the memory, where the plurality of sub-blocks includes strings 0 to 3.)
wherein the binary search of the word lines includes setting a start pointer to a first word line and an end pointer to a last word line and performing an erased page check of the particular one of the plurality of sub-blocks; and  (FIGs. 1-3, 7; [0032], “[0084] When a write operation fails to complete (because of power loss or for some other reason), memory cells may be left in intermediate states that do not reflect their fully programmed states. Detecting such a partially written condition may be performed as part of a power up routine. For example, a binary search may be performed in a memory to identify the most recently written portion of the memory.”, “[0087] … Word lines 0 to n−1 are fully written for all strings and word lines n+1 to m (last word line of block) are erased [erased page check] as may be found from a binary search. Word line n of string 0 and string 1 are written while word line n of string 2 and string 3 are erased [erased page check]. Thus, word line n of string 1 is the most recently written word line in block 700. It may be assumed that previously written word lines are fully written (“Good”) in this example, in some cases, there may be more than one partially written word line (e.g. where word lines are written in phases so that word line n−1 could also be in a partially written condition). Identifying the most recently written portion of a non-volatile memory may include performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion.”, “[0088] A binary search may identify a boundary between written and erased word lines of a given set of non-volatile memory cells (e.g. a block, die, bank, or other unit) by starting at a middle word line (e.g. word line m/2), performing a read, and if it is not written, looking midway between the start of the block and the middle (e.g. word line m/4). When a written word line is encountered, a binary search looks midway between the written word line and the nearest word line known to be erased (e.g. if word line m/4 is written then look half way between m/4 and m/2). Thus, the search area is cut in half at each step until a boundary is found (e.g. a written word line that is next to an erased word line).”, “[0109] … The method may include determining that a power loss has occurred and in response initiating [command] the determining [last written page search] the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”;  Note that a particular word line is word line n shown in FIG. 7.  The particular one of the plurality of sub-blocks is one of the word lines that are processed during a binary search performed in a memory to identify the most recently written portion of the memory, where the plurality of sub-blocks includes strings 0 to 3.  The binary search is performed using a start pointer that points to word line 0 [first word line] and an end pointer that points to word line m [last word line], where both of these word lines are used to determine a middle word line (e.g. word line m/2).)
responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line to determine a particular sub-block in which the last written page of the block is located.  (FIGs. 1-3, 7; “[0087] FIG. 7 illustrates an example of a partially programmed block 700 that includes partially written page 702 [last written page] (e.g. a page with memory cell threshold voltages as shown in FIG. 6), as a result of a write abort. … Word lines 0 to n−1 are fully written for all strings and word lines n+1 to m (last word line of block) are erased [erase check] as may be found from a binary search. Word line n [particular word line] of string 0 and string 1 are written while word line n of string 2 and string 3 are erased [erase check]. Thus, word line n [particular word line] of string 1 is the most recently written word line in block 700. It may be assumed that previously written word lines are fully written (“Good”) in this example, in some cases, there may be more than one partially written word line (e.g. where word lines are written in phases so that word line n−1 could also be in a partially written condition). Identifying the most recently written portion of a non-volatile memory may include performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion.”;  As noted above, the particular word line is word line n shown in FIG. 7, which corresponds to the partially written page 702 [last written page] of the block 700.  A subsequent search is performed on the strings 0-3 [sub-blocks] in word line n [particular word line].  A particular sub-block in which the partially written page 702 [last written page] of the block 700 is located is string 1 in FIG. 7.)

	Shen teaches responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent search of sub-blocks coupled to the particular word line.  Nevertheless, Shen does not teach responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line.    

However, Aso teaches:
responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line.  (FIGs. 1-8; [0109], “[0110] For example, binary search [subsequent binary search] can be used to search for a last-used physical page [last written page]. As described above, a last-used physical page [last written page] represents a physical page in which the latest data has been written in the past at the time.”, “[0111] The above-mentioned binary search is a method for searching for a last-used physical page [last written page] while confirming a central physical page, for example. In a case where a physical block is composed of eight physical pages [sub-blocks] (0 to 7), for example, a physical page positioned on the center, for example, a physical page having physical page number=4 is first confirmed. When the physical page having physical page number=4 is a written physical page, it is understood that a last-used physical page [last written page] is present in a physical page after the physical page having physical page number=4. Therefore, a physical page of physical page number=6 which is positioned on the center of a range of physical page numbers=5 to 7 is confirmed. When the physical page having physical page number=6 is a written physical page, a physical page having physical page number=7 can be specified as a last-used physical page [last written page]. Thus, physical pages are narrowed down so as to search for a last-used physical page [last written page] while confirming a central physical page.”;  Note that the particular word line is a group of the physical pages [sub-blocks] (0 to 7) that includes the last-used physical page [last written page].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Aso to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a memory card of Aso having a control unit that uses a binary search to search for a last-used physical page.  Doing so with the device of Shen would provide a method which restricts performance of writing of data so that logical addresses become invariably continuous in a physical block in order to enable high-speed performance of such construction of management information.  (Aso, [0010])

Regarding claim 38, the combination of Shen teaches the apparatus of claim 30.

Shen further teaches:
wherein the command is provided to the at least one memory device responsive to an asynchronous power loss event.  (FIGs. 1-3; “[0027] In a non-volatile memory system, a write operation may be interrupted (e.g. due to loss of power [asynchronous power loss event]) causing a write abort to occur. … When a write abort occurs, there may be no explicit indication as to whether the write operation was completed or not, or how close the write operation was to completion. Detecting a write abort (e.g. when power is restored after a power loss) may include finding the most recently written page in the memory array and checking if the data there is fully written, for example, by seeing if the error rate exceeds a limit”, “[0032] FIG. 2 is a functional block diagram of an example memory device such as the 3D stacked non-volatile memory device 100 of FIG. 1”, “[0109] … The method may include determining that a power loss has occurred and in response initiating [command] the determining the condition of the most recently written portion of the non-volatile memory as a partially written condition.”)

Regarding claim 39, Shen teaches: 
A system, comprising: 
a controller comprising a host interface and a memory device interface; and  (FIGs. 1-3, 7; [0032], “[0048] … Controller 122 includes a front-end module 208 that interfaces with a host, a back-end module 210 that interfaces with the one or more non-volatile memory die 108”, “[0051] Front-end module 208 includes a host interface 220”, “[0052] Back-end module 210 includes … A memory interface 230 [memory device interface] provides the command sequences to non-volatile memory die 108 and receives status information from non-volatile memory die 108”)
a plurality of memory devices coupled to the controller via a bus, wherein each one of the plurality of memory devices comprises an internal controller configured to, responsive to a loss of last written page information by the system, initiate a last written page search to determine last written page information of the plurality of memory devices;  (FIGs. 1-3, 7; [0030], “[0032] … Each memory die 108 [memory devices] includes … control circuitry 110 [internal controller]”, “[0045] FIG. 3 is a block diagram of example memory system 100”, “[0046] The communication interface [bus] between Controller 122 and non-volatile memory die 108 [memory devices] may be any suitable flash interface”, [0087], “[0109] … The method may include determining that a power loss has occurred and in response initiating the determining [last written page search] the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”)
wherein the last written page search comprises:  (FIGs. 1-3, 7; “[0109] … The method may include determining that a power loss has occurred and in response initiating the determining [last written page search] the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”)
performing a word line search for determining a particular word line using a binary search of word lines for a particular one of a group of sub-blocks;  (FIGs. 1-3, 7; [0032], “[0084] When a write operation fails to complete (because of power loss or for some other reason), memory cells may be left in intermediate states that do not reflect their fully programmed states. Detecting such a partially written condition may be performed as part of a power up routine. For example, a binary search may be performed in a memory to identify the most recently written portion of the memory.”, “[0087] … Word lines 0 to n−1 are fully written for all strings and word lines n+1 to m (last word line of block) are erased as may be found from a binary search. Word line n of string 0 and string 1 are written while word line n of string 2 and string 3 are erased. Thus, word line n of string 1 is the most recently written word line in block 700. It may be assumed that previously written word lines are fully written (“Good”) in this example, in some cases, there may be more than one partially written word line (e.g. where word lines are written in phases so that word line n−1 could also be in a partially written condition). Identifying the most recently written portion of a non-volatile memory may include performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion.”, “[0088] A binary search may identify a boundary between written and erased word lines of a given set of non-volatile memory cells (e.g. a block, die, bank, or other unit) by starting at a middle word line (e.g. word line m/2), performing a read, and if it is not written, looking midway between the start of the block and the middle (e.g. word line m/4). When a written word line is encountered, a binary search looks midway between the written word line and the nearest word line known to be erased (e.g. if word line m/4 is written then look half way between m/4 and m/2). Thus, the search area is cut in half at each step until a boundary is found (e.g. a written word line that is next to an erased word line).”, “[0109] … The method may include determining that a power loss has occurred and in response initiating [command] the determining [last written page search] the condition [last written page information] of the most recently written portion of the non-volatile memory as a partially written condition.”;  Note that a particular word line is word line n shown in FIG. 7.  A particular one of a group of sub-blocks is one of the word lines that are processed during a binary search performed in a memory to identify the most recently written portion of the memory, where the group of sub-blocks includes a group of strings 0 to 3.)
wherein the binary search of the word lines includes setting a start pointer to a first word line and an end pointer to a last word line and performing an erase check of the particular one of the group of sub-blocks; and  (FIGs. 1-3, 7; [0032], [0084], “[0087] … Word lines 0 to n−1 are fully written for all strings and word lines n+1 to m (last word line of block) are erased [erase check] as may be found from a binary search. Word line n of string 0 and string 1 are written while word line n of string 2 and string 3 are erased [erase check]. Thus, word line n of string 1 is the most recently written word line in block 700. It may be assumed that previously written word lines are fully written (“Good”) in this example, in some cases, there may be more than one partially written word line (e.g. where word lines are written in phases so that word line n−1 could also be in a partially written condition). Identifying the most recently written portion of a non-volatile memory may include performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion.”, “[0088] A binary search may identify a boundary between written and erased word lines of a given set of non-volatile memory cells (e.g. a block, die, bank, or other unit) by starting at a middle word line (e.g. word line m/2), performing a read, and if it is not written, looking midway between the start of the block and the middle (e.g. word line m/4). When a written word line is encountered, a binary search looks midway between the written word line and the nearest word line known to be erased (e.g. if word line m/4 is written then look half way between m/4 and m/2). Thus, the search area is cut in half at each step until a boundary is found (e.g. a written word line that is next to an erased word line).”, [0109];  The particular one of the group of sub-blocks is one of the word lines that are processed during a binary search performed in a memory to identify the most recently written portion of the memory, where the group of sub-blocks includes a group of strings 0 to 3.  The binary search is performed using a start pointer that points to word line 0 [first word line] and an end pointer that points to word line m [last word line], where both of these word lines are used to determine a middle word line (e.g. word line m/2).)
responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line to determine a particular sub-block in which the last written page of the block is located.  (FIGs. 1-3, 7; “[0087] FIG. 7 illustrates an example of a partially programmed block 700 that includes partially written page 702 [last written page] (e.g. a page with memory cell threshold voltages as shown in FIG. 6), as a result of a write abort. … Word lines 0 to n−1 are fully written for all strings and word lines n+1 to m (last word line of block) are erased [erase check] as may be found from a binary search. Word line n [particular word line] of string 0 and string 1 are written while word line n of string 2 and string 3 are erased [erase check]. Thus, word line n [particular word line] of string 1 is the most recently written word line in block 700. It may be assumed that previously written word lines are fully written (“Good”) in this example, in some cases, there may be more than one partially written word line (e.g. where word lines are written in phases so that word line n−1 could also be in a partially written condition). Identifying the most recently written portion of a non-volatile memory may include performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion.”;  As noted above, the particular word line is word line n shown in FIG. 7, which corresponds to the partially written page 702 [last written page] of the block 700.  A subsequent search is performed on the strings 0-3 [sub-blocks] in word line n [particular word line].  A particular sub-block in which the partially written page 702 [last written page] of the block 700 is located is string 1 in FIG. 7.)

	Shen teaches responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent search of sub-blocks coupled to the particular word line.  Nevertheless, Shen does not teach responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line.   

However, Aso teaches:  
responsive to determining the particular word line corresponding to a last written page of a block, performing a subsequent binary search of sub-blocks coupled to the particular word line.  (FIGs. 1-8; [0109], “[0110] For example, binary search [subsequent binary search] can be used to search for a last-used physical page [last written page]. As described above, a last-used physical page [last written page] represents a physical page in which the latest data has been written in the past at the time.”, “[0111] The above-mentioned binary search is a method for searching for a last-used physical page [last written page] while confirming a central physical page, for example. In a case where a physical block is composed of eight physical pages [sub-blocks] (0 to 7), for example, a physical page positioned on the center, for example, a physical page having physical page number=4 is first confirmed. When the physical page having physical page number=4 is a written physical page, it is understood that a last-used physical page [last written page] is present in a physical page after the physical page having physical page number=4. Therefore, a physical page of physical page number=6 which is positioned on the center of a range of physical page numbers=5 to 7 is confirmed. When the physical page having physical page number=6 is a written physical page, a physical page having physical page number=7 can be specified as a last-used physical page [last written page]. Thus, physical pages are narrowed down so as to search for a last-used physical page [last written page] while confirming a central physical page.”;  Note that the particular word line is a group of the physical pages [sub-blocks] (0 to 7) that includes the last-used physical page [last written page].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Aso to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a memory card of Aso having a control unit that uses a binary search to search for a last-used physical page.  Doing so with the device of Shen would provide a method which restricts performance of writing of data so that logical addresses become invariably continuous in a physical block in order to enable high-speed performance of such construction of management information.  (Aso, [0010])

Claims 24, 26, 32-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2019/0108090 A1), hereinafter “Shen”, in view of Aso (US 2013/0304972 A1), hereinafter “Aso”, as applied to claims 21 and 30 above, and further in view of Lo (US 2017/0293437 A1), hereinafter “Lo”.

Regarding claim 24, the combination of Shen teaches the memory device of claim 21.

The combination of Shen does not teach wherein the internal controller is configured to provide the determined last written page information of the memory device to a system controller external to the memory device.  

However, Lo teaches:
wherein the internal controller is configured to provide the determined last written page information of the memory device to a system controller external to the memory device.  (FIGs. 3, 9-10; “[0061] Flash memory 33 [memory device] further includes … a control circuit 320 [internal controller]”, “[0088] FIG. 10 is a block diagram of a flash memory device 1 including a flash memory controller device 31 [system controller] and a flash memory 33 [memory device] … Once the last written page is found, the flash memory [memory device] sends the associated address [determined last written page information] of the last written page to the flash memory controller [system controller]”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Lo to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a flash memory device of Lo having a flash memory that sends an associated address of a last written page to a flash memory controller.  Doing so with the device of Shen would efficiently reduce a communication bandwidth between a controller and a flash memory.  (Lo, [0003])

Regarding claim 32, the claimed apparatus comprises substantially the same steps or elements as those in claim 24.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 24 above.

Regarding claim 26, the combination of Shen teaches the memory device of claim 21.

The combination of Shen does not teach wherein the last written page information is configured to be read from the memory device via an external controller.  

However, Lo teaches:
wherein the last written page information is configured to be read from the memory device via an external controller.  (FIGs. 1-2, 9-10; “[0059] … flash memory controller 21 [external controller] can interface between host 200 and flash memory 23 [memory device]”, “[0088] … Once the last written page is found, the flash memory [memory device] sends the associated address [last written page information] of the last written page to the flash memory controller [external controller]”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Lo to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a flash memory device of Lo having a flash memory that sends an associated address of a last written page to a flash memory controller.  Doing so with the device of Shen would efficiently reduce a communication bandwidth between a controller and a flash memory.  (Lo, [0003])

Regarding claim 33, the combination of Shen teaches the apparatus of claim 30.

The combination of Shen does not teach wherein the system controller is configured to read the determined last written page information from the at least one memory device.  

However, Lo teaches:
wherein the system controller is configured to read the determined last written page information from the at least one memory device.  (FIGs. 3, 9-10; “[0061] Flash memory 33 [memory device] further includes … a control circuit 320 [internal controller]”, “[0088] FIG. 10 is a block diagram of a flash memory device 1 including a flash memory controller device 31 [system controller] and a flash memory 33 [memory device] … Once the last written page is found, the flash memory [memory device] sends the associated address [determined last written page information] of the last written page to the flash memory controller [system controller]”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Lo to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a flash memory device of Lo having a flash memory that sends an associated address of a last written page to a flash memory controller.  Doing so with the device of Shen would efficiently reduce a communication bandwidth between a controller and a flash memory.  (Lo, [0003])

Regarding claim 35, the combination of Shen teaches the apparatus of claim 30.

The combination of Shen does not teach wherein the erased page check comprises reading an erase status from the particular one of the plurality of sub-blocks.  

However, Lo teaches:
wherein the erased page check comprises reading an erase status from the particular one of the plurality of sub-blocks.  (FIGs. 3-4, 9-10; “[0055] Embodiments of the present disclosure provide a flash memory device and method of replacing current mechanisms of transferring a whole page data to a controller with sending an erased page indicator [erase status] to minimize the usage of the channel”, “[0062] … the flash memory includes a NAND flash 300 comprising a number M of blocks (block 1, block 2, . . . , block M), and each block contains a number N of pages [sub-blocks] (page 1, page 2, . . . , page N)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Lo to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a flash memory device of Lo that uses a method of replacing current mechanisms of transferring a whole page data to a controller with sending an erased page indicator to minimize a usage of a channel.  Doing so with the device of Shen would efficiently reduce a communication bandwidth between a controller and a flash memory.  (Lo, [0003])

Regarding claim 36, the combination of Shen teaches the apparatus of claim 30.

The combination of Shen does not teach wherein the last written page information includes a feature address.  

However, Lo teaches:
wherein the last written page information includes a feature address.  (FIGs. 3-4, 9-10; “[0080] … control circuit 320 that is operative to save the current content [last written page information] of page counter 332 to last written page (LWP) register (322) upon determining that the page is an erased page based on the comparison result. The saved content [last written page information] of page counter 332 is the address data [feature address] of the erased page in the block. Control circuit 320 is also operative to send the address data stored in LWP register 322 to flash memory controller 31 via I/O port 314”; [0060])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Lo to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a flash memory device of Lo having a control circuit that is operative to save a current content of a page counter to a last written page (LWP) register upon determining that a page is an erased page based on a comparison result, where the saved content of the page counter is address data of the erased page in a block.  Doing so with the device of Shen would efficiently reduce a communication bandwidth between a controller and a flash memory.  (Lo, [0003])

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2019/0108090 A1), hereinafter “Shen”, in view of Aso (US 2013/0304972 A1), hereinafter “Aso”, as applied to claim 21 above, and further in view of Kimura et al. (US 6,282,624 B1), hereinafter “Kimura”.

Regarding claim 25, the combination of Shen teaches the memory device of claim 21.

The combination of Shen does not teach wherein the last written page is configured to store status information.  

However, Kimura teaches:
wherein the last written page is configured to store status information.  (col. 3, lines 48-55, “it is necessary to manage page statuses including, for example, a status [status information] in which a page has been erased and no data has been written, a status in which a page [last written page] has data already written and the written data is effective or valid, a status in which a page [last written page] has data already written but the written data is not effective, and the like”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Kimura to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a memory card of Kimura having a central processing unit that manages page statuses.  Doing so with the device of Shen would be capable of writing and reading operations by designating logic sector addresses and would have a short preparation time between a time when power is turned on and a time when reading and writing operations are ready.  (Kimura, [0003])

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2019/0108090 A1), hereinafter “Shen”, in view of Aso (US 2013/0304972 A1), hereinafter “Aso”, as applied to claim 30 above, and further in view of Gorobets et al. (US 2009/0067241 A1), hereinafter “Gorobets”.

Regarding claim 31, the combination of Shen teaches the apparatus of claim 30.

The combination of Shen does not teach wherein each sub-block of the plurality of sub-blocks comprises physical pages respectively coupled to different ones of a plurality of word lines.

However, Gorobets teaches:
wherein each sub-block of the plurality of sub-blocks comprises physical pages respectively coupled to different ones of a plurality of word lines;  (FIG. 2; [0014], “[0037] … “sub-block of less than all of the partitions of a block””, “[0038] … The cells (M) selected have the same word line (WL) … one block can store at least eight pages [physical pages]. When each memory cell (M) stores two bits of data, namely a multi-level cell, one block stores 16 pages in the case of two bit per cell storage”;  See pages [physical pages] formed on different word lines (WL) in FIG. 2.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Gorobets to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a flash memory system of Gorobets having pages formed on different word lines (WL).  Doing so with the device of Shen would be capable of detecting and handling of aborted write and erase operations in nonvolatile memory systems.  (Gorobets, [0002])

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2019/0108090 A1), hereinafter “Shen”, in view of Aso (US 2013/0304972 A1), hereinafter “Aso”, as applied to claim 30 above, and further in view of Song et al. (US 2018/0293174 A1), hereinafter “Song”.

Regarding claim 37, the combination of Shen teaches the apparatus of claim 30.

The combination of Shen does not teach wherein the at least one memory device maintains a page map that provides a physical page address for each of a plurality of combinations of an access line address and a sub-block address.  

However, Song teaches:
wherein the at least one memory device maintains a page map that provides a physical page address for each of a plurality of combinations of an access line address and a sub-block address.  (FIG. 28; “[0123] FIG. 28 depicts another embodiment of coarse-grained mapping [page map] (erase block based) that has two different map entries. The logical block address can be mapped to physical block address for sequentially accessed data. FIG. 28 also teaches to use sub-block offsets [access line address] and page offsets [sub-block address] for the logical page addresses and the physical page addresses to access individual pages so that sequentially accessed data can be accessed randomly. Two types of mapping are depicted: direct mapping and hash mapping.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Song to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a memory system of Song having a controller in communication with a non-volatile memory that uses a coarse-grained mapping as well as sub-block offsets and page offsets for logical page addresses and physical page addresses to access individual pages.  Doing so with the device of Shen would allow sequentially accessed data capable of being be accessed randomly.  (Song, [0123])

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2019/0108090 A1), hereinafter “Shen”, in view of Aso (US 2013/0304972 A1), hereinafter “Aso”, as applied to claim 39 above, and further in view of Abasto et al. (US 2012/0203953 A1), hereinafter “Abasto”.

Regarding claim 40, the combination of Shen teaches the system of claim 39.

The combination of Shen does not teach wherein the last written page search is performed concurrently by the plurality of memory devices.  

However, Abasto teaches:
wherein the last written page search is performed concurrently by the plurality of memory devices.  (FIGs. 1A-1C; [0002]-[0003], [0014], “[0016] In one embodiment, in order to expedite searching [last written page search] the memory devices (e.g., to find a last written memory segment during a power failure), a read command is concurrently issued to each of the N memory devices, wherein the read addresses are separated by a distance determined from the search range and the number of memory devices N.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shen to incorporate the teachings of Abasto to provide a memory device of Shen having a controller for identifying a most recently written portion of a non-volatile memory by performing a binary search of the non-volatile memory to identify a boundary between a written portion and an unwritten portion, with a non-volatile semiconductor memory of Abasto having a control circuitry for issuing a read command for each of N memory devices.  Doing so with the device of Shen would provide a method for a read command to be concurrently issued to each of N memory devices, where read addresses are separated by a distance determined from a search range and a number of the memory devices N in order to expedite searching the memory devices (e.g., to find a last written memory segment during a power failure).  (Abasto, [0016])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tuers et al. (US 2015/0261613 A1) discloses a storage controller is configured to find a last-written page in a block in a memory by sending a command to the memory to read a page of data, receiving at least some of the data from that page, and analyzing the at least some of the data from that page to determine if that page is a written page. In one embodiment, the storage controller instructs the memory to read the page of data using a sense time that is shorter than a sense time used to read a page of data in response to a read request from a host controller. Additionally or alternatively, the amount of the data received by the storage controller can be less than the amount of data received when reading a page of data in response to a read request from a host controller.
Ng et al. (US 2016/0180945 A1) discloses a method of searching for a boundary between a written portion and an unwritten portion of an open block may include performing a word line by word line binary search of a first physical area of the open block to identify a last written word line of the first physical area of the block, and subsequently, searching in at least a second physical area of the open block based on the last written word line of the first physical area of the block as identified by the binary search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136